        Case 2:20-cv-00054-SMJ     ECF No. 4    filed 05/15/20   PageID.35 Page 1 of 5




1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


2                                                                     May 15, 2020
                                                                          SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     JONATHAN C. HAIR,                           No. 2:20-cv-00054-SMJ
5
                               Petitioner,       ORDER SUMMARILY
6                                                DISMISSING HABEAS CORPUS
                  v.                             PETITION
7
     STATE OF WASHINGTON,
8
                               Respondent.
9

10         Petitioner Jonathan C. Hair, a prisoner at the Coyote Ridge Corrections

11   Center, brings this pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas

12   Corpus By a Person in State Custody, ECF No. 1. The $5.00 filing fee has been

13   paid. Having reviewed the petition and the record in this matter, the Court dismisses

14   the petition because of several deficiencies briefly summarized below.

15                               PROPER RESPONDENT

16         First, the petition fails to name a proper party as a respondent. The proper

17   respondent in a federal petition seeking habeas corpus relief is the person having

18   custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426 (2004); Stanley v. Cal.

19   Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the petitioner is incarcerated,

20   the proper respondent is generally the warden of the institution where the petitioner




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 1
        Case 2:20-cv-00054-SMJ       ECF No. 4   filed 05/15/20   PageID.36 Page 2 of 5




1    is incarcerated. See Ortiz-Sandoval v. Gomez, 81 F.3d 891, 893 (9th Cir. 1996).

2    Failure to name a proper respondent deprives federal courts of personal jurisdiction.

3    See Stanley, 21 F.3d at 360.Though Petitioner could conceivably remedy this issue,

4    in light of the additional deficiencies discussed below, the Court concludes

5    amendment would be futile.

6                            EXHAUSTION REQUIREMENT

7          Petitioner challenges an unspecified guilty plea in Spokane County.

8    Petitioner does not identify his conviction or his sentence and he indicates that he

9    has not appealed his conviction. ECF No. 1 at 2. He invites the Court to “see case

10   file” but provides no case file. Id.

11         Before a federal court may grant habeas corpus relief to a state prisoner, the

12   prisoner must exhaust the state court remedies available to him. 28 U.S.C.

13   § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally requires that

14   a prisoner give the state courts an opportunity to act on his or her claims before he

15   or she presents those claims to a federal court. O’Sullivan v. Boerckel, 526 U.S. 838

16   (1999). A petitioner has not exhausted a claim for relief so long as he or she has a

17   right under state law to raise the claim by an available procedure. See id.; 28 U.S.C.

18   § 2254(c).

19         To meet the exhaustion requirement, the petitioner must have “fairly

20   present[ed] his claim in each appropriate state court (including a state supreme court




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 2
        Case 2:20-cv-00054-SMJ      ECF No. 4    filed 05/15/20   PageID.37 Page 3 of 5




1    with powers of discretionary review), thereby alerting that court to the federal

2    nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513

3    U.S. 364, 365–66 (1995). A petitioner fairly presents a claim to a state court by

4    describing the factual or legal bases for that claim and by alerting the state court “to

5    the fact that the . . . [petitioner is] asserting claims under the United States

6    Constitution.” Duncan, 513 U.S. at 365–66; see also Tamalini v. Stewart, 249

7    F.3d 895, 898 (9th Cir. 2001). Mere similarity between a claim raised in a state

8    court and a claim in a federal habeas corpus petition is insufficient. Duncan, 513

9    U.S. at 365–66.

10         Furthermore, to fairly present a claim, the petitioner “must give the state

11   courts one full opportunity to resolve any constitutional issues by invoking one

12   complete round of the State’s established appellate review process.”

13   O’Sullivan, 526 U.S. at 845. Once a federal claim has been fairly presented to the

14   state courts, the exhaustion requirement is satisfied. See Picard v. Connor, 404

15   U.S. 270, 275 (1971). It appears from the face of the petition and the attached

16   documents that Petitioner has not exhausted his state court remedies as to each of

17   his grounds for relief. See ECF No. 1. Indeed, Petitioner affirmatively represents

18   that he did not exhaust his state court remedies by appealing his conviction. Id. at 2.

19             GROUNDS FOR FEDERAL HABEAS CORPUS RELIEF

20         Throughout the grounds for relief set out in his petition, Petitioner argues that




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 3
        Case 2:20-cv-00054-SMJ       ECF No. 4    filed 05/15/20   PageID.38 Page 4 of 5




1    the State of Washington has no jurisdiction to decide federal constitutional matters.

2    Id. at 5–12. It has long been settled that state courts are competent to decide

3    questions arising under the U.S. Constitution. See Baker v. Grice, 169 U.S. 284,

4    291 (1898) (“It is the duty of the state court, as much as it is that of the federal

5    courts, when the question of the validity of a state statute is necessarily involved, as

6    being in alleged violation of any provision of the federal constitution, to decide that

7    question, and to hold the law void if it violate that instrument.”); see also Worldwide

8    Church of God v. McNair, 805 F.2d 888, 891 (9th Cir. 1986) (holding that state

9    courts are as competent as federal courts to decide federal constitutional matters).

10   Petitioner’s arguments to the contrary are meritless.

11         Petitioner also asserts that the Washington State Constitution contradicts the

12   U.S. Constitution regarding the Fifth Amendment right to “presentment or

13   indictment of a Grand Jury.” Id. at 5. He claims “no bill of indictment” was brought

14   against him, rendering his arrest, conviction, and imprisonment illegal. Id.

15   Petitioner seems to argue that because the state courts have defied “federally

16   established procedures and processes for the adjudication of crimes,” only “a court

17   of federal jurisdiction” has jurisdiction over his claims. Id. at 8.

18         As the U.S. Supreme Court stated long ago, “Prosecution by information

19   instead of by indictment is provided for by the laws of Washington. This is not a

20   violation of the Federal Constitution.” See Gaines v. Washington, 277 U.S. 81, 86




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 4
        Case 2:20-cv-00054-SMJ         ECF No. 4   filed 05/15/20   PageID.39 Page 5 of 5




1    (1928). There is no federal constitutional violation when a prosecuting attorney’s

2    criminal information is substituted for the grand jury’s indictment. See Hurtado v.

3    California, 110 U.S. 516 (1884) (rejecting the claim that an indictment is essential

4    to due process of law and that a state violates the Fourteenth Amendment by

5    prosecuting a defendant with a criminal information). Petitioner’s assertions to the

6    contrary are legally frivolous.

7          Because it plainly appears from the petition and accompanying documents

8    that Petitioner is not entitled to relief in this Court, IT IS HEREBY ORDERED

9    that the petition, ECF No. 1, is DISMISSED pursuant to Rule 4 of the Rules

10   Governing Section 2254 Cases in the United States District Courts. All pending

11   motions are DENIED AS MOOT.

12         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

13   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

14   that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

15   taken in good faith and there is no basis upon which to issue a certificate of

16   appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

17   appealability is therefore DENIED.

18         DATED this 15th day of May 2020.

19                       _________________________
                         SALVADOR MENDOZA, JR.
20                       United States District Judge




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 5
